Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/26/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because:
Regarding Figure 2, the suction device 17 is no connected to a ventilation hole 9 as indicated on the specification, but actually seems to be connected to a solid wall.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  On line 5, after “side:” the Examiner considers that the word “and” should be included before “a capsule lower portion …”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 to 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cade (US 2011/0247302).
Regarding Claims 1 to 4:
Cade discloses a capsule closure device for closing two-piece capsules each having a capsule upper portion and a capsule lower portion (Abstract, paragraph 8, apparatus for sealing filled hard shell capsules having coaxial body parts which overlap when telescopically joined, the sealing can surely be considered part of the closing process short of any additional limitation) the capsule closure device comprising: 
a capsule upper portion receiving member having an inner 5side; a capsule lower portion receiving member (On Figure 5, the opening to receive the capsule can be divided in two sections, the section below surface 29 contacts only the lower portion of the capsule and will be considered the “lower portion receiving member” while the section above the surface 29, where the end of the upper end or cap of the capsule rests will be considered the “capsule upper portion receiving member”);
said capsule upper portion receiving member defining a receiving hole and an introduction hole arranged coaxially relative to said receiving hole (Figure 5, when closed, clamp 21 has an opening at the top that will be considered the “receiving hole” and the opening defined by surface 29 will be considered the “introduction hole” and all of them extend from an outer side of the capsule upper portion receiving member);  
10said capsule upper portion receiving member having a support shoulder at said inner side between said receiving hole and said introduction hole; said support shoulder being configured to support 
15said capsule upper portion receiving member defining at least one ventilation hole at said inner side at said introduction hole (Figures 5 and 6 show holes 25, 26 and two holes 27, that short of any additional limitation can be considered “ventilation holes” and all extend to an outer side of the capsule upper portion).

Regarding Claim 5:
Cade discloses that the support shoulder has a peripheral inner edge; and, said at least one ventilation hole forms an interruption of said peripheral inner edge (Figure 5, Lacking any additional limitation the end of surface 29 that defines the “introduction hole” can be considered a peripheral inner edge and it is “interrupted” by hole 25; also the surface 28 could be considered a peripheral inner edge of the support shoulder and it is interrupted by all the mentioned four holes).

Regarding Claim 6:
Cade discloses that a suction device is connected to said at least one ventilation hole in order to extract dust particles on the capsule (Figures 5 and 6, paragraph 32: holes 27 are connected to a suction device that would suction anything on the groove 28).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
In particular Wittwer (US 4539060) also discloses a similar a capsule closure device for closing two-piece capsules each having a capsule upper portion and a capsule lower portion and applying a sealing fluid on the seam of the capsules (Figure 5). Also Krieger (US 4899516) discloses filling a similar capsule and sealing it while closing by using pressure and vacuum.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731